The learned judge at Special Term after full hearing has denied plaintiff’s motion for an injunction pendente lite, restraining defendants, the trustees of the village of Ossining, from acting upon certain matters pending before the board, and has vacated a preliminary injunction by the plaintiff ex parte. The plaintiff has appealed from this order, arid applies to this court for an order reinstating the injunction so vacated pending appeal. We think that the application should be denied. If the board of trustees is without power to vote upon the matter before them, as to which we express no opinion, their action should be reviewed in an orderly way, and no harm can come to plaintiff by awaiting *911such orderly disposition of the matter. It appears that this application is made on the eve of the regular village election in which the plaintiff is a candidate for office, opposed by certain of the defendants, and the matter involved is one of the issues before the voters. Under the circumstances it is better that this court should not interfere. Motion denied, without costs. Present — Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ.